Case 19-11489-BLS Doc100 Filed 01/22/21 Page1of5

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: } Chapter 13
Colette Y¥. Ilodigwe } Case No. 19-11489 BLS ’
Debtor (s) ) Bie

2nd AMENDED CHAPTER 13 PLAN 1/21/2021
ANY OBJECTIONS TO THIS PLAN MUST BE FILED BEFORE CONFIRMATION OR THE
OBJECTIONS WILL BE DEEMED RESOLVED BY FINAL CONFIRMATION ORDER.
I. Notice

NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
SUBJECT TO DEL.BANKR.L.R. 3023-1 AND YOUR RIGHTS MAY BE AFPECTED BY
THIS PLAN. IF YOU OPPOSE THE PLAN'S TREATMENT OF YOUR CLAIM OR ANY
PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO
CONFIRMATION AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE CONFIRMATION
HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS PLAN WITHOUT FURTHER
NOTICE IF NO OBJECTION IS FILED. SEE BANKRUPTCY RULE 3015. YOU SHOULD
NOTE THE FOLLOWING (Boxes must be checked by Debtor(s) if applicable):

[X ] The plan seeks to limit the amount of a secured claim, as set
out in ITII.2, which may result in partial payment or no payment at
all to the secured creditor

[X ] The plan will seek avoidance of a lien or security interest

{X ] The plan contains a nonstandard provision(s) in paragraph VI

II. Plan payments and Length of Plan: The future earnings of the
debtor are submitted to the supervision and control of the Court and
the Debtor'(s) employer or Debtor shall pay to the trustee the sum of
$2600 for pre-confirmation payments accumulated as month 1; $300 for 7
months, $600 for 4 months, and $1285 for 48 months (60).

III. Plan Distributions: From the payment so received, after deduction
of allowed Trustee's commission, the Trustee shall make disbursements
as follows:

1. Priority Claims:
Full payment in deferred cash payments of all claims entitled to
priority under 11 U.S.C. Section 507.

[X ] {A) Debtor(s) Counsel Fees: $9500.00 paid first and then
distributions shall subsequently be made under the plan as follows:

[ ] (B) Priority Taxes: N/A.

{ ] (¢€) Domestic Support Obligations:

[X ] {(D) Other Priority or Administrative Expense: New Castle
County shall be paid $1345 for Lakewood sewer years 17-19 (POC # 9)
with current years paid directly.

*** All City Of Wilmington Charges included in POC #10, #11, and #12
will be addressed per property below: when paid all liens to be marked
satisfied. Upon Confirmation, once the proof of claim as bifurcated or
scheduled below has been paid pursuant to such Confirmation Order, the
debt is deemed satisfied and all interest and penalties are
discharged, to the extent not inconsistent with 11 USC 1328(a) and
523 (a).
2. Secured Claims:

[ ] Pro Rata with or

[X ] subsequent to dividends to priority creditors, holders of
allowed secured claims shall retain the liens securing such claims and
shall be paid as follows:

[x ] (A) Long term or mortgage debt - PRE-PETITION ARREARAGE, to be
paid to SLS $12365 [Which includes $11534 (POC #5-pre-petition + POC
fee §$250* and $581 MFR --(Cured Post-petition arrears directly)]. For
the real property 1st Mtg. 1203 Lakewood Dr. *[$250 max allowed

 
Case 19-11489-BLS Doc100 Filed 01/22/21 Page 2of5

{X ] Debtor shall continue to pay Regular POST-PETITION payment to
this mortgage co. directly beginning March 1, 2020. ** ($1198/mth)

[X }] (Al) Long term or mortgage debt - NOTHING to be paid to Veripro
Solutions/ BOA (POC # 8) as there is no equity to support a secured
status after the first mtg. Lien. Complaint shall be filed to strip
off this 2nd lien. No regular payments shall be paid. Lakewood

poc # 10 for this property paid for Principal bal. H20/ Sewer of
$4575.09 *** This claim has been bifurcated and when paid all penalty
and Interest charges will be deemed unsecured and paid pro rata with
general unsecured claims. After the principal balance is paid of
$4575.09, all liens shall be marked satisfied as paid in full and
released. Current balance shall remain paid directly, such that at the
end of this plan the balance shall be current.

[X ] (A2) Long term or mortgage debt - PRE-& POST PETITION ARREARAGE
ONLY, to be paid to New Rez $ 00.00 (total amount of pre-petition +
Post-petition arrears) for the real property Mortgage 525 E. 35th St.
Debtor is in loan modification stage. No Poc filed.

[X ] Debtor shall continue to pay Regular POST-PETITION payment to
this mortgage co. directly beginning March 1, 2020. ** ($426/mth)

poc # 10 for this property paid for Principal bal. H20/sewer of
$5201.79 *** This claim has been bifurcated and when paid all penalty
and Interest charges will be deemed unsecured and paid pro rata with
general unsecured claims. After the principal balance is paid of
$5201.79, all liens shall be marked satisfied as paid in full and
released. Current balance shall remain paid directly, such that at the
end of this plan the balance shall be current.

Ppoc #11--shall be paid only as unsecured general claim ***

POC #12--shall be paid within the loan modification.

[X ] (A3} Long term or mortgage debt - PRE-PETITION ARREARAGE ONLY, to
be paid to Carrington $ 00.00 (total amount of pre-petition arrears)
for the real property Mortgage 806 N. Spruce. Debtor's loan mod was
ordered approved DI #43. (POC #6)

[X ] Debtor shall continue to pay Regular POST-PETITION payment to
this mortgage co. directly beginning November 2019. ** ($460/mth)

poc # 10 for this property paid for Principal bal. H20/sewer of
$8204.20 *** This claim has been bifurcated and when paid all penalty
and Interest charges will be deemed unsecured and paid pro rata with
general unsecured claims. After the principal balance is paid of
$8204.20, all liens shall be marked satisfied as paid in full and
released. Current balance shall remain paid directly, such that at the
end of this plan the balance shall be current.

Poc #11--shall be paid only as unsecured general claim ***

Poc #12--shall be paid within the loan mod and is disputed.

[xX ] (A4) Long term or mortgage debt - PRE-PETITION ARREARAGE ONLY, to
be paid to Ditech/ New Rez-Shellpoint $ 00.00 (total amount of
pre-petition arrears) for the real property Mortgage 200 N. Connell
Debtor's loan mod was ordered approved DI #46. (POC #7)

[X ] Debtor shall continue to pay Regular POST-PETITION payment to
this mortgage co. directly beginning September 2019. ** ($591/mth)

poc # 10 for this property paid for Principal bal. H20/sewer of
$9200.12 *** This claim has been bifurcated and when paid all penalty
and Interest charges will be deemed unsecured and paid pro rata with
general unsecured claims. After the principal balance is paid of
$9200.12, all liens shall be marked satisfied as paid in full and
released. Current balance shall remain paid directly, such that at the
end of this plan the balance shail be current.
Case 19-11489-BLS Doc100 Filed 01/22/21 Page 3of5

Ppoc #11--shall be paid only as unsecured general claim ***
POC #12--shall be paid within the loan mod and is disputed.

[xX ] (A5) Long term or mortgage debt ~- PRE-PETITION ARREARAGE ONLY, to
be paid to Rushmore/ US Bank $ 00.00 (total amount of pre-petition
arrears) for the real property Mortgage 200 1/2 N. Connell. Loan
Modification filed 12/2019 (PoC #13}

[X ] Debtor shall continue to pay Regular POST-PETITION payment to
this mortgage co. directly beginning August 2019. ** ($615/mth)

PoC #10 for this property paid for Principal bal. H20/sewer of
$6043.45 *** This claim has been bifurcated and when paid all penalty
and Interest charges will be deemed unsecured and paid pro rata with
general unsecured claims. After the principal balance is paid of
36043.45, all liens shall be marked satisfied as paid in full and
released. Current balance shall remain paid directly, such that at the
end of this plan the balance shall be current.

Poc #11--shall be paid only as unsecured general claim ***

PoC #12--was paid by Mtg. Co. disputed.

[ ] (A6) Long term or mortgage debt - Not Applicable for the real
property --1208 Apple St.

poc #10 for this property paid for Principal bal. H20/sewer of
$4449,94 *** This claim has been bifurcated and when paid all penalty
and Interest charges will be deemed unsecured and paid pro rata with
general unsecured claims. After the principal balance is paid of
$4449.94, all liens shall be marked satisfied as paid in full and
released. Current balance shall remain paid directly, such that at the
end of this plan the balance shall be current.

Poc #11--shall be paid only as unsecured general claim ***

POC #12--$1661 shall be paid thru this plan.

** This section of the plan specifically incorporates all of the
provisions affecting mortgage claims as set forth in Del. Bankr.L.R.
3023-1(b) and the parties shall be so governed.

[ ] (€B) Secured Vehicle debt (cramdown)- Pro-Rata Payments to:
[ ] (C) Secured Vehicle Debt (910)-Pro-Rata Payments to:
[ ] {(D) Other secured debt (s):

3. Surrender of Collateral and Co-Debtor Relief:
[ ] (A) Debtor surrenders secured collateral to: CREDITOR &
Collateral
Debtor abandons such property and agree that the Automatic Stay under
11 U.S.C. Section 362 is terminated as to the property and any
interest in the property effective immediately or on confirmation of
this Plan. Claims, if any submitted by such creditor may receive a
distribution under the plan if such claim reflects an applicable
deficiency balance remaining following surrender.
[ ] (B) Co-Debtor relief under 11 USC Section 1301 is granted
effective immediately upon confirmation of the Plan as to surrendered
property.

4. Unsecured Claims:
Subsequent to dividends to Priority and Secured creditors, dividends
to allowed non-priority general unsecured creditors shall he
distributed as follows:

General unsecured creditors will be paid [ Ja dividend of 100% of
their allowed claim or [ ] a pro rata dividend of
[ ] lL. BIOC or
[ ] 2. Disp. Income x 60 months as calculated under Section

1325(b), or
Case 19-11489-BLS Doc100 Filed 01/22/21 Page 4of5

[xX ] 3. a pro rata dividend from the base plan, if any. Est 0% ch 7
qualified.

IV. Leases or Executory Contracts: (If applicable) The following
leases or executory contracts of the debtor will be treated as
follows: All tenant leases will be assumed.

V. Vesting of Property: Title to the Debtor's property shall revest in
the Debtor on confirmation of the plan, except for undistributed plan
payments held by the Trustee. Unless otherwise ordered, upon
conversion of this case to Chapter 7 all undistributed plan payments
received from a Debtor's post-petition wages shall be refunded to the
Debtor. Upon dismissal, unless otherwise ordered, the Trustee is
authorized to disburse undistributed plan payments to allowed
claimants in accordance with this Plan.

VL. Nonstandard Provisions: Any nonstandard provision placed elsewhere
in this plan is void. Other special provisions of this Plan:

ANY OBJECTIONS TO THIS PLAN MUST BE FILED BEFORE CONFIRMATION OR THE
OBJECTIONS WiLL BE DEEMED RESOLVED BY FINAL CONFIMATION ORDER.

Attorney fees of $9500 are in this plan due to multiple property
issues. POC to be amended and cert requested for this $1000 increase;
Any further fees or costs shall be requested if needed under
certification; such as disputed Strip off, claims resolution etc.

All mortgage arrears have been or will be taken care of by Loan
modifications / Forbearance plans or direct cure unless they are not
approved; if so then plan will be modified if needed.

THIS IS NOT NEW BUT REITERATED:

All City of Wilmington claims #10,#11, and #12--have been incorporated
to be paid as stated on each property. The City is being paid the
principal balances in full on the claim 10 claims as stated, with
Penalty and Interest treated as disputed and general unsecured; When
the plan is confirmed, and the bifurcated portion paid as stated, the
rest will be deemed disputed, unsecured and discharged.

Claim 11 and 12 are disputed and deemed as either general unsecured
claims or claims paid by the mortgage companies by escrow, except for
the Apple St. claim as stated to be paid.

VII. Filing Proof of Claim Required: A proof of claim must be filed in
order to share in distributions under the plan. A proof of claim may
be filed electronically or as paper. To file an electronic claim, go
to the www.deb.uscourts.gov and click on "file a Claim" and follow
instructions. Once the necessary information is entered the form will
be automatically generated. To obtain a paper claim form, go to the
website www.uscourts.gov and click on "Services and Forms", then click
on Bankruptcy Forms, select B410-Proof of Claim. Completed paper
claims should be delivered or mailed to United States Bankruptcy
Court,Attn: Claims, 824 Market St., 3rd floor, Wilmington, DE 19801.
(Copies should be mailed to Erin K. Brignola, Esq., 30 Fox Hunt Drive,
Fox Run Shopping Center,Bear, DE 19701).

/s/ Collette Ilodigwe
Date: 1/20/2021

 

Debtor's signature
The undersigned certifies that this plan contains no nonstandard

  
 

 

provision other-than as set forth in paragraph VI. above.
en AE }

 

 
Case 19-11489-BLS Doc100 Filed 01/22/21 Page5of5

Amended PLAN ANALYSIS
Debtor: Colette Ilodigwe Case #: 19-11489 BLS
Prior: Bankruptcy {( ) Chapter 13 ({ ) Date:
Estimated length of plan 60 months. Trustee Use

341 Meeting Date:
Continued:

Confirmed Date:

TOTAL DEBT PROVIDED FOR UNDER THE PLAN AND ADMINISTRATIVE EXPENSES

 

 

 

A. TOTAL PRIORITY CLAIMS (Class One)
1. Unpaid attorney's Fé@s 2... cece ee eee eet $9500.00
2. TAXES 2h eee es New Castle County #9....$1345.00
3, Other ..City Of Wilm. #10.Lakewood A. $4575.09...... S
E, 35th A2 $5201.79
Spruce A3 $8204.20
200 NConnell A4 $9200.12
200 1/2 N A5 $6043.45
Apple A6 $4449.94
+ #12 $1660.46 $39335.05
B. TOTAL OF PAYMENTS TO CURE DEFAULTS (Class Two) SLS POC#HS..512365
C, TOTAL OF PAYMENTS ON SECURED CLAIMS (Class Three)....... $
D. TOTAL OF PAYMENTS ON UNSECURED CLAIMS (Class Four) ..... $
EH. SUBTOTAL 2.2... 2. ee eee eee ee ee ee $62545,05
F. TOTAL TRUSTEE'S COMPENSATION (10% of debtor's payments) $6250.00
G. TOTAL DEBT AND ADMINISTRATIVE EXPENSES ..........00020 5 $68795.00
RECONCILIATION WITH CHAPTER 7
H. INTEREST OF CLASS FOUR CREDITORS IF CHAPTER 7 FILED
1. Value of debtor's interest in non-exempt property ........ $
2. Plus: value of property recoverable under avoiding powers $
3. Less: estimated chapter 7 administrative expense ......... $
4, Less: amounts payable to priority creditors other than
costs of AGMIinisStration 1... ee ee ees 5
5. Equals: estimated amount payable to Class 4 creditors
if Chapter 7 filed (if negative, enter zero) ..... $
IL. ESTIMATED DIVIDEND FOR CLASS FOUR UNDER CHAPTER 7 ..... eee eee s
dg. ESTIMATED DIVIDEND UNDER PLAN. ........2. 020 eeu e renee eer tees §
Cake CO ‘)
pls. } ny ; . .
ei —_ ’ ‘Debt CH keh to bm 20
Erin K. Brignola Debtor

Attorney for Debtor
